                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                     CRIMINAL NO. 1:19CR48
                                                 (Judge Keeley)

GARRETT MICHAEL CARRIGAN,

                  Defendant.

   ORDER ADOPTING, IN PART, AND HOLDING IN ABEYANCE, IN PART,
          MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 33)

     On September 3, 2019, the defendant, Garrett Michael Carrigan

(“Carrigan”),     appeared    before   United     States    Magistrate   Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Count One of the Information.            After Carrigan stated that he

understood that the magistrate judge is not a United States

district judge, he consented to tendering his plea before the

magistrate judge. Previously, this Court had referred the guilty

plea to the magistrate judge for the purposes of administering the

allocution pursuant to Federal Rule of Criminal Procedure 11,

making    a   finding   as   to   whether   the   plea     was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.

     Based upon Carrigan’s statements during the plea hearing and

the government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that
USA v. CARRIGAN                                          1:19CR48

   ORDER ADOPTING, IN PART, AND HOLDING IN ABEYANCE, IN PART,
          MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 33)

Carrigan was competent to enter a plea, that the plea was freely

and voluntarily given, that he was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea. The magistrate judge

entered a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) (dkt. no. 33) finding a factual basis for the

plea and recommending that this Court accept Carrigan’s plea of

guilty to Count One of the Information.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections to the R&R.

     The parties jointly moved by oral motion to dismiss the

complaint in this case (Dkt. Nos. 1, 32) and the magistrate judge

recommended that motion be granted (Dkt. No. 33). The Court HOLDS

that recommendation IN ABEYANCE and will a take up the motion at

sentencing.

     Carrigan then filed a motion for preparation of a modified

presentence report and expedited sentencing hearing, which the

                                2
USA v. CARRIGAN                                                    1:19CR48

   ORDER ADOPTING, IN PART, AND HOLDING IN ABEYANCE, IN PART,
          MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 33)

Court granted on September 5, 2019 (Dkt. Nos. 34, 36).                 The

modified presentence report was provided to the Court and the

parties on September 13, 2019.

     Accordingly,    this   Court   ADOPTS,   in   part,    the magistrate

judge’s R&R, ACCEPTS Carrigan’s guilty plea, and ADJUGES him GUILTY

of the crime charged in Count One of the Information.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the modified presentence report prepared

in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

     1.    Counsel may file written objections to the modified

presentence report on or before October 2, 2019;

     5.    The   Office   of   Probation   shall   submit    the   modified

presentence report with addendum to the Court on or before October

9, 2019; and

     6.    Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the




                                    3
USA v. CARRIGAN                                                   1:19CR48

   ORDER ADOPTING, IN PART, AND HOLDING IN ABEYANCE, IN PART,
          MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 33)

factual basis from the statements or motions, on or before October

9, 2019.

     The magistrate judge remanded Carrigan to the custody of the

United States Marshal Service.

     The   Court   will   conduct    the   sentencing   hearing   for   the

defendant on October 16, 2019 at 10:30 A.M. at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: September 18, 2019


                                    /s/ Irene M. Keeley
                                    IRENE M. KEELEY
                                    UNITED STATES DISTRICT JUDGE




                                      4
